Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Amendment
Applicant’s Amendment filed 12/28/2021 has been entered. Claims 1-9 and 14-15 remain pending.
	
Response to Arguments
Applicant's arguments filed 12/28/2021, with respect to Claim Interpretation under 35 U.S.C. 112(f), have been fully considered but they are not persuasive.  Applicant Remarks on Page 6, Section I details that the term “unit” is preceded by various qualifiers and that this does not give rise to interpretation under 35 U.S.C. 112(f). Applicant notes that “none of the pending claims recite ‘means for’ or ‘step for’”. As prong (B), which is listed below for reference as well, includes that other phrases may be used for the “means” or “step”, and include the linking configured to determine”, “a first prediction unit configured to predict”, and “a measurement unit configured to measure”. Examiner suggests that if Applicant wishes that the application be evaluated under a Broadest Reasonable Interpretation rather than 35 U.S.C. 112(f) that the “measurement unit” be amended to be a non-generic unit such as a measuring circuit, the determination unit, prediction units, and identification unit as processors, and the communication unit as a communication circuit. Alternatively the Applicant can amend the claims to add structure to the units such as the circuitry associated with the measurement unit.
Evaluation of whether claim limitations must be evaluated under 35 U.S.C. 112(f) is detailed with a 3-prong analysis in Section I of 2181 of the MPEP. The first prong, (A), is “the claim limitation uses the terms “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning for performing the claimed function”. The second prong, (B), is “the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”.” The third prong, (C), is “the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” In Claim 1 of the instant application, the evaluation of the “measurement unit configured to measure an electrical signal on the AC power line” evaluated under the 3-prong analysis determines in Prong (A) that it uses a generic placeholder (the measurement unit), in Prong (B) with it being modified by the linking phrase “configured to”, and in Prong (C) that there is no structure, materials, or acts for performing the claimed . 

Applicant’s arguments, see Pages 7-12, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1-9 and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior arts Sanders (US20170005515) and Nishiyama (US20120173177) and newly discovered prior art Brown (US20150244591).
On Page 9 of Applicant’s Remark, Applicant details that it is unclear from Sanders what corresponds to the “management device” of Claim 1. Sanders teaches an energy management system in [0222] that provides scheduling guidance for grid control systems, real-time visibility for electric vehicles and electric vehicle energy resources, coordinates the resources to serve site and grid needs, real time reporting and data analysis, and a list of other capabilities.  In [0135], Sanders teaches that the Sunverge site Cloud Controller includes the Distributed Energy Management System and is co-located with the one or more electric vehicle charging stations. Further, Sanders teaches in [0224] that the energy cloud controller comprises a plurality of distributed energy management systems that are connected to site integration systems and energy resources. 
Taddeo (US20130020993) and Dyer (US20140062397). 
On Page 10 of Applicant’s Remarks, Applicant details deficiencies towards Sander’s explicitly teaching of the energy management system connected to an AC power line. To make it clear, newly discovered prior art Brown (US20150244591) explicitly teaches a power management system in [0029] that is connected to an AC line and performs measurements on the AC line in [0030]. Further, Applicant’s Remarks on Page 11 details Sanders not explicitly detailing the measurement unit configured to measure an electric signal on an AC power line. As Brown details in [0030] the system includes a smart meter for performing measurements on the AC line, this is covered by the new rejection.
On Page 12 of Applicant’s Remark, Applicant details the newly added limitation of “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports and a charge or discharge of the power storage unit based on a measurement result of the measurement unit”.  This limitation is interpreted as “a determination unit configured to determine a type of the electric . 

Claim Objections
Amended Claims 1, 8, and 9 are objected to because of the following informalities:  
Claim 1, Line 11 flows into Line 12 due to the lack of punctuation or conjunction. A comma, semi-colon, or conjunction such as “and” should be used to connect Line 11 to Line 12.  
Claim 8, Line 16 states “of the power storage until of each of the”. Examiner suggests the “power storage until” be changed to “the battery” due to Claim 8 specifying a battery rather than a power storage unit.

Claim 9, Line 13 specifies “based on the type of he electric device” which should read “based on the type of the electric device”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power storage unit (claim 1), measurement unit (claim 1), determination unit (claims 1-2, 4, 6-8), first prediction unit (Claim 1), second prediction unit (claim 2), prediction unit (claim 3), identification unit (claim 4), and signal transmission unit (claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The power storage unit is interpreted as a storage battery as detailed in Figures 1, 3, 5-8 and [0054]. The measurement unit is interpreted as measuring circuit as detailed in [0054]. The determination unit is interpreted as a processor as detailed in [0054]. The first prediction unit, second prediction unit, and prediction unit are interpreted as a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US20170005515) in view of Nishiyama (US20120173177) and Brown (US20150244591).
	In regards to Claim 1, Sanders teaches “A management device (energy management system providing scheduling guidance for grid control systems, for electric vehicle resources, and coordinating the resources to site and grid needs – [0222]; energy cloud controller comprises plurality of distributed energy management systems connected to site integration systems and distributed energy sources – [0224]) connected to a line provided with a plurality of connection ports (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]; electric utility interconnection to provide charging for electric vehicles - [0126]; one or more electric vehicle charging stations  dispatches energy to offset demand spikes for the one or more electric vehicles that are charging in the one or more electric vehicle charging stations – [0224]), each of which can be connected to an electric device including a power storage unit (one or more electric vehicle, electric vehicle energy resources – [0222]), the management device comprising: a measurement unit configured to measure an electric signal on the line (sensors linked to energy area network – [0233]; CT sensor system to monitor site energy demand in real time – [0031]); a determination unit configured to determine a charge or discharge of the power storage unit based on a measurement result of the measurement unit (calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage, power stored, and power passing through – [0149]); and a first prediction unit configured to predict an amount of power supply on the line due to discharge of the power storage unit (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result of the determination unit (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]) wherein the first prediction unit is configured to: estimate a capacity of the power storage unit based on the type of the electric device determined by the determination unit (predictive analytics module and orchestration module to set rules and constraints to govern resources related to power storage, power use, power generation, and incremental storage cycles – [0190]; Constraints used are efficiency of components, maximum and minimum charge and discharge rates, energy reserved, and available battery capacity – [0054]); and predict the amount of power supply by electric devices connected to the line via the connection ports based on the capacity of the power storage unit of each of the electric devices and the charge or discharge of the power storage unit of each of the electric devices (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]; using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”

Nishiyama teaches “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the measurement unit (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical appliance connected to the power system. Doing so would improve the power management of a system by monitoring the power consumption of devices on the network.
	Sanders in view of Nishiyama does not teach “A management device connected to an AC power line; a measurement unit configured to measure an electric signal on the AC power line.”
	Brown teaches “A management device connected to an AC power line (Power management system with network and integrated with smart router – [0029]; Power fluctuation data recorded by PMS with data line connected to smart meter with recording of AC fluctuations on the AC line incoming into PMS – [0030]; AC line with power management system – Figure 2); a measurement unit configured to measure an electric signal on the AC (PMS connected to smart meter that can record fluctuates on the AC line – [0030]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders in view of Nishiyama to incorporate the teaching of Brown to use a power management system with sensors connected to an AC line. Doing so would improve the monitoring and determination of the status of devices connected to a power network.

	In regards to Claim 2, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Sanders further teaches “a second prediction unit configured to predict an amount of power demand on the AC power line based on the determination result of the determination unit (method for offset demand monitoring, measuring user site demand, reacting to demand conditions, using predictive data elements, managing offset demand amounts related to energy resources – [0374]).”

	In regards to Claim 3, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Sanders further teaches “a communication unit configured to transmit a first prediction result of the prediction unit to an aggregator via a communication network which is separated from the AC power line (energy cloud controller with distributed energy management system includes communications ports to send and receive signals – [0207]; System includes a network which can be a wireless network – [0525]).”

Claim 4, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above, and Nishiyama further teaches “an identification unit configured to identify a correspondence relationship between the electric device whose type is determined by the determination unit and the connection port connected to the electric device based on an identification signal that is transmitted from a signal transmission unit provided in each of the connection ports and identifies the connection port (management apparatus communications over network with measurement unit to measure power from electrical outlet to electrical appliance, acquisition unit to acquire identification information for the outlet and second acquisition unit to acquire electrical appliance information from power consumption of the appliance, compare information to find concordance rate between – [0032]).”

	In regards to Claim 5, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Sanders further teaches “the management device is attachable to and detachable from a - 19 -H1180302US01 / P218-0895WOUS connection port in the plurality of connection ports (distributed energy resource energy storage apparatus for energy management services includes electric utility interconnection – [0391]).”

	In regards to Claim 6, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Nishiyama further teaches “the determination unit can determine an electric vehicle as a type of the electric device (identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”

In regards to Claim 7, Sanders in view of Nishiyama and Brown discloses the claimed invention as discussed above and Nishiyama further teaches “the determination unit estimates a type of the electric device based on at least one of AC voltage or AC current on the AC power line (measurement unit configured to measure a value of power supplied from electrical outlet to electrical appliance – [0010]).”

In regards to Claim 8, Sanders teaches “A method comprising: a measurement step of measuring an electric signal on a line (sensors linked to energy area network – [0233]; CT sensor system to monitor site energy demand in real time – [0031]) including a plurality of connection ports to which an electric device including a battery can be connected (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]; electric utility interconnection to provide charging for electric vehicles - [0126]; one or more electric vehicle charging stations  dispatches energy to offset demand spikes for the one or more electric vehicles that are charging in the one or more electric vehicle charging stations – [0224]); a determination step of determining a charge or discharge of the battery based on a measurement result in the measurement step (calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage, power stored, and power passing through – [0149]); and a prediction step of predicting an amount of power supply on the line due to discharge of the battery (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result in the determination step (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]), wherein the prediction step: a capacity of the battery is estimated based on the type of the electric device determined in the determination step (predictive analytics module and orchestration module to set rules and constraints to govern resources related to power storage, power use, power generation, and incremental storage cycles – [0190]; Constraints used are efficiency of components, maximum and minimum charge and discharge rates, energy reserved, and available battery capacity – [0054]); and the amount of power supply by electric devices connected to the line via the connection ports is predicted based on the capacity of the battery of each of the electric devices and the charge or discharge of the power storage until of each of the electric devices (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]; using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
Sanders does not teach “a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports based on a measurement result in the measurement step.”
Nishiyama teaches “a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports based on a measurement result in the measurement step (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical appliance connected to the power system. Doing so would improve the power management of a system by monitoring the power consumption of devices on the network.
	Sanders in view of Nishiyama does not teach “a measurement step of measuring an electric signal on an AC power line.”
	Brown teaches “a measurement step of measuring an electric signal on an AC power line (Power management system with network and integrated with smart router – [0029]; Power fluctuation data recorded by PMS with data line connected to smart meter with recording of AC fluctuations on the AC line incoming into PMS – [0030]).”


	In regards to Claim 9, Sanders teaches “A management device (energy management system providing scheduling guidance for grid control systems, for electric vehicle resources, and coordinating the resources to site and grid needs – [0222]; energy cloud controller comprises plurality of distributed energy management systems connected to site integration systems and distributed energy sources – [0224]) connected to a line provided with a plurality of connection ports (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]; electric utility interconnection to provide charging for electric vehicles - [0126]; one or more electric vehicle charging stations  dispatches energy to offset demand spikes for the one or more electric vehicles that are charging in the one or more electric vehicle charging stations – [0224]), each of which can be connected to an electric device including a battery (one or more electric vehicle, electric vehicle energy resources – [0222]), the management device comprising: a sensor configured to measure an electric signal on the line (sensors linked to energy area network – [0233]; CT sensor system to monitor site energy demand in real time – [0031]); and a processing circuit including at least one processor and at least one storage device (processor and memory – [0018]); determine a charge or discharge of (calling application can request an energy report detailing the current status of load shaping, including power discharged as amount of power being discharged from storage, power stored, and power passing through – [0149]); and predict an amount of power supply on the line due to discharge of the battery (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]) of the type of the electric device wherein the processing circuit is configured to: estimate a capacity of the battery based on the type of he electric device in the determination result (predictive analytics module and orchestration module to set rules and constraints to govern resources related to power storage, power use, power generation, and incremental storage cycles – [0190]; Constraints used are efficiency of components, maximum and minimum charge and discharge rates, energy reserved, and available battery capacity – [0054]); and predict the amount of power supply by electric devices connected to the line via the connection ports based on the capacity of the battery of each of the electric devices and the charge or discharge of the battery of each of the electric devices (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]; using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
	Sanders does not teach “determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the sensor.”
	Nishiyama teaches “determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the sensor (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical appliance connected to the power system. Doing so would improve the power management of a system by monitoring the power consumption of devices on the network.
	Sanders in view of Nishiyama does not teach “A management device connected to an AC power line; a sensor configured to measure an electric signal on the AC power line.”
 (Power management system with network and integrated with smart router – [0029]; Power fluctuation data recorded by PMS with data line connected to smart meter with recording of AC fluctuations on the AC line incoming into PMS – [0030]; AC line with power management system – Figure 2); a sensor configured to measure an electric signal on the AC power line (PMS connected to smart meter that can record fluctuates on the AC line – [0030]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders in view of Nishiyama to incorporate the teaching of Brown to use a power management system with sensors connected to an AC line. Doing so would improve the monitoring and determination of the status of devices connected to a power network.

	In regards to Claim 14, Sanders in view of Nishiyama and Brown teaches the claimed invention as disclosed above and Sanders further teaches “an update unit configured to update information indicating the determination result of the determination unit (system includes a demand and response management system which receive status updates from utility data center and other sites for demand, consumption, status, events – [0514]).”

	In regards to Claim 15, Sanders in view of Nishiyama and Brown teaches the claimed invention as disclosed above and Sanders further teaches “the processing circuit is configured to update information indicating the determination result of the type of the electric device (system includes a demand and response management system which receive status updates from utility data center and other sites for demand, consumption, status, events – [0514]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863           

/TARUN SINHA/Primary Examiner, Art Unit 2863